felix guralnik petitioner v commissioner of internal revenue respondent docket no 4358-15l filed date r mailed p a notice_of_determination concerning collection action s under sec_6320 and or on date p sent his petition to this court via federal express first overnight service which was not then a designated_delivery_service under sec_7502 p’s petition was required to be filed within days of a determination under this section sec_6330 on the last date for timely filing of the petition tuesday date all federal government offices in the district of columbia including the tax_court were officially closed on account of winter storm octavia for that reason p’s petition could not be delivered to the court on that day p’s petition was delivered to the court and filed on wednesday date when the court reopened for business fed r civ p a a pro- vides that if the clerk’s office is inaccessible on the last day for filing then the time for filing is extended to the first accessible day that is not a saturday sunday or guralnik v commissioner legal_holiday tax_court rule a dealing with computa- tion of time does not address how time shall be computed when the clerk’s office is inaccessible tax_court rule b however provides where in any instance there is no applicable rule_of procedure the court or the judge before whom the matter is pending may prescribe the procedure giving particular weight to the federal rules of civil proce- dure to the extent that they are suitably adaptable to govern the matter at hand held the 30-day filing period prescribed by sec_6330 is jurisdictional and equitable_tolling does not apply held further p may not avail himself of the timely mailed timely filed rule_of sec_7502 because federal express first overnight service was not designated by the secretary as an approved private delivery service as of the date on which p’s petition was filed held further in the absence of a tax_court rule pre- scribing the procedure when the clerk’s office is inaccessible the principles of fed r civ p a are suitably adaptable to govern the matter at hand because p’s petition was filed on date the first accessible day that was not a saturday sunday or legal_holiday it was timely filed and the court has jurisdiction to hear this case eric m creizman for petitioner michael j de matos for respondent opinion lauber judge this collection_due_process cdp case is before the court on a motion by the internal_revenue_service irs or respondent to dismiss for lack of jurisdiction on the ground that the petition was not filed within the day period prescribed by sec_6330 on date the motion was assigned for disposition to special_trial_judge armen who recommended that it be denied on date his recommended findings_of_fact and conclusions of law were served on the parties pursuant to rule sec_182 and sec_183 on date respondent filed a response that con- curred with judge armen’s findings_of_fact but objected to his memorandum amicus curiae was filed by t keith fogg and carlton m smith as attorneys for the harvard federal tax clinic unless otherwise indicated all statutory references are to the internal_revenue_code as in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure united_states tax_court reports conclusions of law on date petitioner filed a response that agreed with judge armen’s recommendation and advanced additional legal theories to support it on date we granted a motion by the harvard federal tax clinic to file a memorandum amicus curiae in support of petitioner to which both parties have responded petitioner and amicus curiae have advanced four distinct theories to sustain our jurisdiction in this case we conclude that at least one of these arguments supports our jurisdic- tion that argument is based on rule a of the federal rules of civil procedure civil rules captioned inacces- sibility of the clerk’s office civil rule a a provides that if the clerk’s office is inaccessible on the last day for filing then the time for filing is extended to the first accessible day that is not a saturday sunday or legal_holiday rule a of our rules dealing with computation of time does not address how time shall be computed when the clerk’s office is inaccessible rule b of our rules does however provide where in any instance there is no applicable rule_of proce- dure the court or the judge before whom the matter is pending may prescribe the procedure giving particular weight to the federal rules of civil procedure to the extent that they are suitably adaptable to govern the matter at hand the last date for filing the petition in this case was feb- ruary a day on which all federal offices in the dis- trict of columbia including the tax_court were officially closed for business because of winter storm octavia this court does not maintain an after-hours drop box for filing documents and the petition could not be filed electronically that day because the court at the time did not permit peti- tions to be filed electronically the court’s clerk’s office was thus inaccessible for the entire day we conclude that civil rule a is suitably adaptable to govern the matter at hand giving particular weight to the analogous civil rule as our rule b prescribes we con- clude that the time for filing the petition should be extended to the first accessible day that is not a saturday sunday or legal_holiday our clerk’s office first became accessible fol- lowing winter storm octavia on date when the court reopened for business because the petition was guralnik v commissioner filed on that day we conclude that it was timely filed we will accordingly deny respondent’s motion to dismiss for lack of jurisdiction background we adopt findings_of_fact as recommended by special_trial_judge armen in his recommended findings_of_fact and conclusions of law see rule b d these facts are based on the parties’ pleadings memoranda and attached exhibits they are stated solely for the purpose of deciding this motion and not as findings_of_fact in this case see rule b fed r civ p a 115_tc_15 aff ’d 269_f3d_854 7th cir on date respondent sent to petitioner by cer- tified mail to his last_known_address a notice of determina- tion concerning collection action s under sec_6320 and or this notice_of_determination sustained the filing of a notice_of_federal_tax_lien in respect of petitioner’s out- standing federal_income_tax liabilities for and petitioner then a resident of new york sought to challenge this determination by filing a petition with this court the notice_of_determination advised petitioner if you want to dispute this determination in court you must file a petition with the united_states tax_court within a 30-day period beginning the day after the date of this letter see sec_6330 the 30th day after the date of this letter which was also the 30th day after the mailing of the notice_of_determination was sunday date the fol- lowing day monday february was washington’s birth- day a legal_holiday in the district of columbia on february d c mayor muriel bowser announced that a snow emergency would go into effect in the district of columbia the executive office of the mayor accordingly issued an announcement declaring that all d c government offices would be closed on tuesday february all fed- see dc snow emergency goes into effect pincite am on tuesday feb- ruary http dc gov release dc-snow-emergency-goes-effect-7-am-tuesday- february-17 last visited date see bowser administration to close district government on tuesday february exec office of the mayor date http dc gov re- continued united_states tax_court reports eral government offices in washington d c including the tax_court were likewise closed for business on that date because of winter storm octavia the tax_court reopened for business on wednesday february petitioner sent his petition to the court via federal express fedex first overnight service in an envelope showing a ship date of date first overnight service which promises delivery first thing the next busi- ness-day morning typically by or a m is the most expedited and expensive overnight service offered by fedex first overnight service did not exist in when the irs published notice_2004_83 2004_2_cb_1030 designating certain private delivery services as meeting the criteria set forth in sec_7502 notice_2004_83 designated five fedex modes of delivery as meeting the sec_7502 stand- ards the most expedited of these was priority overnight service which promised delivery the next business-day morning typically by a m the irs added fedex first overnight service to the list of designated private delivery services effective date approximately three months after the petition in this case was filed see notice_2015_38 2015_21_irb_984 this court does not maintain an after-hours drop box and does not accept papers when the court is closed the snow emergency thus prevented the petition from being delivered to the court on february because the tax_court at the relevant time did not permit petitions unlike other papers to be filed electronically petitioner could not efile his petition with the court on february his petition was delivered to the court on wednesday february and was filed by the court later that day see rule d speci- fying the court’s business hours lease bowser-administration-close-district-government-tuesday-february-17 last visited date http dc gov snow217 last visited date see https www opm gov policy-data-oversight snow-dismissal-proce- dures status-archives last visited date http www weather com storms winter news octavia-midatlantic-snow last visited date the tax_court has proposed an amendment to its rules to permit the electronic_filing of petitions see press release date http www ustaxcourt gov press pdf guralnik v commissioner discussion petitioner and amicus curiae have advanced four lines of argument in opposition to respondent’s motion to dismiss this case for lack of jurisdiction we discuss these arguments in turn a equitable_tolling the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress see sec_7442 142_tc_183 sec_6330 provides that an aggrieved taxpayer in a cdp case may within days of a determination under this section appeal such determination to the tax_court and the tax_court shall have jurisdiction with respect to such matter we have repeatedly held that t he 30-day period provided in sec_6330 for the filing of a petition for review is jurisdictional 138_tc_295 petitioner supported by amicus curiae challenges this premise contending that the 30-day filing period specified in sec_6330 is a nonjurisdictional statute_of_limitations in support of this proposition they cite a line of supreme court cases outside the tax arena holding that in suits against the united_states filing periods in the nature of claim-processing rules are not necessarily jurisdictional and are subject_to a rebuttable_presumption of equitable_tolling 498_us_89 see eg 540_us_443 finding nonjurisdictional a bankruptcy claim-processing rule petitioner and amicus curiae contend that tolling of the 30-day filing deadline is appropriate here because petitioner acted with diligence in pursuing timely filing but was thwarted by cir- cumstances beyond his control-ie a snowstorm that caused the closure of the clerk’s office we are not persuaded to depart from our well-settled precedents holding that the 30-day period prescribed by sec- accord eg 119_tc_252 117_tc_122 116_tc_263 115_tc_417 115_tc_114 114_tc_492 united_states tax_court reports tion d for filing a petition in a cdp case like the day period prescribed by sec_6213 for filing a petition in a deficiency case sets forth a jurisdictional requirement most of the cases on which petitioner and amicus curiae rely involve deadlines to bring suit in article iii courts see sebelius v auburn reg’l med ctr u s ll ll 133_sct_817 id at ll s ct pincite sotomayor j concurring none of those cases involves construction of the internal_revenue_code and none involves a filing period governing access to the tax_court the supreme court’s rulings in the tax context indicate that filing periods of the sort involved here are jurisdictional see 519_us_347 citing need for efficient tax_administration in holding that equitable_tolling does not apply to three-year period pre- scribed by sec_6511 for filing an administrative claim_for_refund 494_us_596 a court may not apply equitable_tolling to a jurisdic- tional filing requirement auburn reg’l med ctr u s at ll s ct pincite 132_tc_21 if a deadline is jurisdictional a court may not use equitable_tolling to extend it even if the result is harsh courts use traditional tools of statutory construction in evaluating whether congress has imbued a filing require- ment with jurisdictional consequences see united_states v wong u s ll ll 135_sct_1625 the central question is whether the statute at issue speak s in jurisdictional terms or refer s in any way to the jurisdiction of the court id at ll s ct pincite quoting 546_us_500 see also v l v e l u s ll ll 136_sct_1017 holding that georgia adoption statute was not jurisdictional because it did not speak in jurisdictional terms musacchio v united_states u s ll ll 136_sct_709 holding that time period for bringing federal criminal prosecution gave rise to a statute_of_limitations defense and was not jurisdictional because the statute did not speak in jurisdictional terms in most of the cases amicus curiae cites the claims-filing period was specified in a statutory provision separate from that which conferred jurisdiction on the reviewing court the guralnik v commissioner supreme court relied on this fact in concluding that equi- table tolling applied see eg wong u s at ll s ct pincite congress’s separation of a filing deadline from a jurisdictional grant indicates that the time bar is not jurisdictional 562_us_428 holding filing deadline nonjurisdictional where jurisdiction was conferred by separate statutory provision compare 143_tc_393 holding amount-in-controversy requirement of sec_7623 nonjurisdictional where jurisdiction was conferred by separate statutory provision with 672_f3d_390 5th cir distin- guishing shinseki and holding that 60-day period prescribed by sec_6226 for commencing tefra action is juris- dictional here the filing period and the grant of jurisdiction are set forth in the same sentence of the statute and are explicitly linked sec_6330 provides that a taxpayer may within days of a determination under this section appeal such determination to the tax_court and the tax_court shall have jurisdiction with respect to such matter the plain meaning of these words is that the tax_court shall have jurisdiction if and only if the condition_precedent stated in the first half of the sentence is satisfied-that is if the taxpayer has filed an appeal to our court within days of a determination under this section sec_6330 is the statute that grants this court subject- matter indisputably speak s in jurisdictional terms see wong u s at ll s ct pincite jurisdiction over cdp appeals it in holding that the 30-day filing period prescribed by sec_6330 is jurisdictional we have relied on our prece- dents holding that the 90-day period prescribed by sec_6213 sets forth a jurisdictional deadline see eg mccune t c pincite the statutory periods are jurisdictional and cannot be extended 33_tc_868 t he 90-day period has been fixed by congress as the period within which the petition must be filed in order to give the tax_court jurisdiction while sug- gesting that adoption of its theory would not necessarily cause a similar ruling that the 90-day period is not jurisdic- united_states tax_court reports tional amicus curiae appears to recognize that this would be the logical extension of its argument in cases too numerous to mention dating back to we have held that the statutorily-prescribed filing period in defi- ciency cases is jurisdictional see eg satovsky v commis- sioner 1_bta_22 2_tc_761 even if the equitable_tolling argument advanced by petitioner and amicus curiae were otherwise persuasive which it is not we would decline to adopt that argument solely on grounds of stare_decisis cf 552_us_130 citing stare_decisis in holding that six-year period prescribed by u s c sec_2501 for filing tucker act claim is jurisdictional we thus reaffirm our rulings that the day filing period prescribed by sec_6330 is jurisdic- tional and accordingly hold that equitable_tolling does not apply b sec_7502 although the petition was not filed with this court until date it was mailed on february two days before the unextended due_date sec_7502 contains a timely mailed timely filed rule assuming arguendo that the 30-day filing deadline is jurisdictional petitioner con- tends that his petition was timely filed because it was timely mailed sec_7502 provides that if a taxpayer sends his petition for delivery to the court by united_states mail within the prescribed period for filing the petition and the court receives the petition after that period has ended the date of the u s postal service postmark on the envelope con- taining the petition will be considered the date of delivery sec_7502 extends this timely mailed timely filed rule to certain private delivery services if such service is designated by the secretary for purposes of this section every court_of_appeals to consider the question agrees with this con- clusion see eg 723_f3d_790 7th cir aff ’g 138_tc_295 451_f3d_8 1st cir aff ’g 124_tc_296 see also 552_fedappx_77 2d cir 525_fedappx_587 9th cir 416_fedappx_681 n 10th cir guralnik v commissioner the secretary may so designate a private delivery service only if he determines that it is at least as timely and reliable as the u s mail and that it meets other criteria specified in the statute see sec_7502 a - d sec_301_7502-1 proced admin regs stating that the timely mailed timely filed rule applies to a private delivery service if the commissioner determines that the service satisfies the condi- tions of sec_7502 in the commissioner set forth the criteria that he would employ in making such determinations see revproc_97_19 1997_1_cb_644 delivery services that wish to be designated in time for an upcoming filing season must submit applications by june 30th of the year preceding that filing season notice_2004_83 2004_2_cb_1030 citing revproc_97_19 c b pincite the statute does not specify how the secretary shall inform the public of such designations the regulations pro- vide that the commissioner may in guidance published in the internal_revenue_bulletin prescribe procedures and additional rules to designate approved private delivery services sec_301_7502-1 proced admin regs in practice the commissioner has generally published this guidance by means of notices in notice_97_26 1997_1_cb_413 the commissioner set forth the initial list of companies and classes of delivery service that were designated for purposes of sec_7502 as relevant here the commissioner updated that list in notice_2004_83 supra which was effective date that notice listed all private delivery services that the secretary had designated as of the date petitioner filed his petition as meeting sec_7502 standards the fedex services included on this list are as follows fedex priority overnight fedex standard overnight fedex day fedex inter- national priority and fedex international first notice_2004_83 c b pincite explicitly states that fedex is not designated with respect to any type of delivery service not identified above revproc_97_19 1997_1_cb_644 has been partially modified by no- tice 1997_2_cb_305 notice_99_41 1999_2_cb_325 notice_2001_62 2001_2_cb_307 and notice_2015_38 supra united_states tax_court reports petitioner sent his petition via fedex first overnight service because first overnight service did not exist in and because the irs did not publish an updated list of designated private delivery services during the ensuing year period first overnight service was not designated by the secretary at the time petitioner filed his petition see sec_7502 we have previously held that the timely mailed timely filed rule does not apply when a taxpayer mails his petition using a non-designated private delivery service see eichelburg v commissioner tcmemo_2013_269 at holding that timely mailed timely filed rule does not apply to fedex express saver service because that service was not a designated private delivery service under notice_2004_83 supra petitioner contends that these cases are distinguishable because the services there in question were inferior to the premium service listed in notice_2004_83 for the relevant carrier first overnight service by contrast is more expe- dited and more expensive than all five fedex services that the secretary in notice_2004_83 found to be acceptable under these circumstances petitioner urges that we deem the secretary to have designated first overnight service as meeting the statutory standards even though it is not listed in that notice although petitioner’s argument has some common-sense appeal we are unable to accept it our prior opinions held the timely mailed timely filed rule unavailable not because the private delivery service the taxpayer used was somehow inferior but because that service had not been designated by the secretary sec_7502 the fact that a new service is more expedited than a previously-designated service while perhaps important to the customer is not dis- positive for the secretary for example the commissioner requires as a condition of designation under section accord scaggs v commissioner tcmemo_2012_258 at holding that timely mailed timely filed rule does not apply to fedex express saver third business_day service because that service was not a des- ignated private delivery service under notice_2004_83 supra raczkowski v commissioner tcmemo_2007_72 93_tcm_1045 holding the same with respect to ups ground service see also 643_fedappx_942 11th cir holding the same with re- spect to fedex express saver service guralnik v commissioner f that t he delivery service offered must provide for delivery to all street addresses within the united_states to which documents and payments subject_to sec_7502 must be sent revproc_97_19 sec_4 c b pincite no matter how fast and expensive a new service is the sec- retary may decline to designate it under sec_7502 if it does not satisfy this and other specified requirements sec_7502 provides that a private delivery service must be designated by the secretary and that t he sec- retary may designate a delivery service only if the sec- retary determines that it meets specified standards at the time the petition was filed the secretary had not made with respect to fedex first overnight service the determination that the statute delegates to him the statute does not authorize this court to make that determination in the sec- retary’s stead or to deem him to have made a designation that he did not make as it happened the commissioner added fedex first overnight service to the list of designated private delivery services effective date see notice_2015_38 supra that notice was issued approximately three months after the petition in this case was filed petitioner urges that we give notice_2015_38 retroactive effect and treat the petition as timely mailed accordingly sec_7805 provides that t he secretary may pre- scribe the extent if any to which any ruling including any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect notice_2004_83 c b pincite stated that fedex was not designated with respect to any type of delivery service not identified therein notice_2015_38 i r b pincite states that the designation of fedex first overnight service as an acceptable private delivery service was to be effective date we con- clude that this statement constitutes a determination by the secretary that the designation set forth in notice_2015_38 shall be applied without retroactive effect sec_7805 see also herzog v commissioner f app’x pincite rejecting con- tention that timely mailed timely filed rule should apply where private delivery service though not formally designated by the secretary satis- fies several of the criteria required of designated private delivery serv- ices united_states tax_court reports because fedex first overnight service was not designated by the secretary as of date the date on which the petition was mailed petitioner cannot avail himself of the timely mailed timely filed rule to sustain our jurisdic- tion in this case c sec_7503 the 30-day filing period prescribed by sec_6330 is extended if the 30th day falls on certain days other than a workday sec_7503 provides when the last day pre- scribed under authority of the internal revenue laws for per- forming any act falls on saturday sunday or a legal_holiday the performance of such act shall be considered timely if it is performed on the next succeeding day which is not a saturday sunday or a legal_holiday for this purpose the term ‘legal holiday’ means a legal_holiday in the district of columbia ibid in the case of an act to be performed outside the district of columbia the term ‘legal holiday’ also means a statewide legal_holiday in the state where the relevant irs office is located ibid the irs mailed the notice_of_determination to petitioner on date the 30th day thereafter was sunday feb- ruary the following day monday february was washington’s birthday a legal_holiday in the district of columbia see rule a b d c code sec on february all d c and federal government offices including the tax_court were officially closed because of a snow emergency attributable to winter storm octavia petitioner contends that his petition was timely filed because february was in practical effect a legal_holiday in the district of columbia the regulations provide that f or the purpose of sec_7503 the term legal_holiday includes the legal holidays in the district of columbia as found in d c code ann sec_301_7503-1 proced admin regs the legal holidays found in d c code section include the familiar federal holidays the list also includes district of columbia emancipation day april every saturday after twelve o’clock noon and any day appointed by the president of the united_states as a day of public feasting or thanksgiving id guralnik v commissioner the use of the verb includes in sec_301_7503-1 proced admin regs indicates that the foregoing list is not exhaustive see 567_us_142 ll 132_sct_2156 t he definition is introduced with the verb ‘includes’ instead of ‘means ’ this word choice is significant because it makes clear that the examples enumerated in the text are intended to be illustrative not exhaustive 566_f3d_1095 d c cir 124_tc_80 thus there may be legal holidays in the district of columbia other than those currently enumerated in the d c code respondent correctly notes that a court cannot declare a legal_holiday and that i n order to attain ‘legal holiday’ status there must be legislative or executive enactment see garcia-vela zquez v frito lay snacks caribbean 358_f3d_6 1st cir in re cascade oil co 848_f2d_1062 10th cir in the absence of any relevant legislative enactment petitioner relies on the declaration by the mayor of the district of columbia that local_government offices would be closed on date because of a snow emergency upon reasonable apprehension of the existence of a public emergency and the determination by the mayor that the issuance of an order is necessary for the immediate preserva- tion of the public peace health safety or welfare the mayor may issue an emergency executive_order d c code sec mayor bowser exercised this authority by declaring a snow emergency on date on account of winter storm octavia pursuant to that state of emergency all d c government offices were closed and all d c government employees received paid leave although snow emergency days and legal holidays are generally treated similarly for purposes of local_government operations the d c code and municipal regulations explic- itly distinguish between them the mayor is authorized to declare a legal_holiday but that authorization appears in see d c mun regs tit 6-b sec_1273 providing that em- ployees are to be on administrative leave during a state of emergency id sec defining administrative leave as an excused absence from duty without loss of pay and without charge to annual leave sick leave or compensatory time united_states tax_court reports a different section of the d c code from that which author- izes her to declare a state of emergency see d c code sec b specifying rules with respect to enumer- ated legal holidays and any other day designated to be a legal_holiday by the mayor and when the terms snow emergency and holiday appear together they are invari- ably used in the disjunctive see eg d c mun regs tit sec_102 stating that certain agencies shall not meet on holidays or on snow emergency days as declared by the mayor this implies that snow emergency days are distinct from legal holidays under district of columbia law petitioner urges that we give these provisions a practical rather than a technical construction he suggests that a snow emergency day is reasonably regarded as a holiday because it is a day on which one is exempt from work see merriam-webster’s collegiate dictionary 10th ed and our jurisdiction would arguably be clear if the mayor had used different verbiage in her executive_order and declared date to be a legal_holiday on account of the snow emergency cf 449_fsupp_922 d mass governor of massachusetts issued a state of emergency executive_order declaring legal holi- days in certain counties on account of the great blizzard of respondent advances practical considerations of a different sort if a snow emergency day in the district of columbia were treated as a legal_holiday it would extend the time not only for filing documents in the tax_court but also for performing any act required to be performed anywhere in the country under the internal revenue laws sec_7503 thus if the last date for filing a document or performing an act at an irs office in missouri happened to be a snow emergency day in the district of columbia the time for filing that document or performing that act would be extended until the next day that was not a snow emergency day in the district of columbia because it may be difficult for taxpayers and irs officials around the country to ascertain when in the district of columbia begin and end respondent expresses concern that such a ruling would open the door to potential administra- tive disputes and litigation as to whether local weather snow emergencies guralnik v commissioner events constitute ‘holidays’ under the internal_revenue_code the parties have advanced reasonable arguments on both sides of this question we find that we need not resolve it as explained below we conclude that the petition in this case was timely filed because this court’s clerk’s office was inaccessible on the date the petition was due d inaccessibility of the clerk’s office this court’s rules do not address how time should be com- puted when our clerk’s office is inaccessible because of government closures inclement weather or other reasons civil rule a captioned computing and extending time does address this subject civil rule a enunciates prin- ciples for computing the time periods set forth in those rules or in any statute that does not specify a method of com- puting time civil rule a provides that when a period is stated in days the day of the event triggering the period shall be excluded every intermediate day including satur- days sundays and legal holidays shall be included and the last day shall be included unless it is a saturday sunday or legal_holiday civil rule a captioned inaccessibility of the clerk’s office sets forth principles for computing time when a dis- trict court clerk’s office is unexpectedly closed it provides that unless the court orders otherwise if the clerk’s office is inaccessible on the last day for filing under rule a then the time for filing is extended to the first acces- sible day that is not a saturday sunday or legal_holiday fed r civ p a a this provision was added in a amendment to acknowledge that weather conditions or other events may render the clerk’s office inaccessible one or more days fed r civ p a advisory committee note to amendment the u s court of federal claims has adopted largely ver- batim this inaccessibility of the clerk provision see fed cl r a a as amended through date rule a a of the federal rules of appellate procedure like- wise captioned inaccessibility of the clerk’s office incor- porates the same principle for computing time periods substantially identical provisions are included in rule of united_states tax_court reports the federal rules of criminal procedure and rule of the federal rules of bankruptcy procedure it is well established and respondent agrees that these procedural rules for computing time are fully applicable where the time period in question embodies a jurisdictional requirement see 870_f2d_662 d c cir t ime periods including jurisdictional time periods are to be construed in accordance with fed r app p a excluding final weekend days and holidays unless a specific statutory provision requires otherwise rather than expanding a court’s jurisdiction civil rule simply supplies the tools for counting days to determine the precise due_date fed r civ p practice commentary such rules of procedure do nothing more than provide the court and the parties with a means of determining the begin- ning and end of a statute_of_limitations prescribed elsewhere in the law 62_f3d_163 6th cir for example in in re swine flu immunization prod liab litig 880_f2d_1439 d c cir the court_of_appeals was required to determine the last day to file an administra- tive claim under the federal tort claims act which made timely filing a jurisdictional requirement employing civil rule a as a guide to interpreting the ‘jurisdictional’ statute establishing the time for filing with the agency the court excluded both the final sunday and the following day when government offices were closed on account of a snow- storm id pincite the court explained if anything the case for exclusion of snow days is stronger than that for sundays since the latter are known in advance a plaintiff could always accommodate a contrary rule by filing on the previous friday that is not possible with respect to snow days and given the rule that sundays are not counted we find it inconceivable that congress would have wished to bar plaintiffs who fail to anticipate on friday that the govern- accord eg 265_f3d_741 9th cir holding that notice of appeal which was subject_to mandatory jurisdictional filing period was timely filed because clerk’s office was inaccessible on the day after thanksgiving when court was of- ficially closed see also chao 677_f3d_1043 11th cir stating that court_of_appeals would lack jurisdiction over petition to review immigration proceeding which was subject_to a manda- tory jurisdictional filing period unless the clerk’s office was ‘inaccessible’ on the day the petition was due guralnik v commissioner ment will decide to close a filing office the following monday due to a snowstorm ibid the clerk’s office of this court was indisputably inacces- sible on tuesday date the tax_court was officially closed that entire day because of winter storm octavia and petitions could not be efiled that day because the court at the time did not permit petitions to be filed elec- tronically thus if the computational principle set forth in civil rule a a applied here the petition in this case would be timely under the authorities discussed above that is so even though the 30-day filing period specified in sec_6330 is jurisdictional tax_court rule a dealing with computation of time was modeled on civil rule a see rule a note 60_tc_1080 but rule a while resembling civil rule a in sev- eral respects does not address how time shall be computed when the clerk’s office is inaccessible this is unsurprising when we adopted rule a in civil rule a did not address inaccessibility of the clerk’s office either it was not amended to address that subject until under these circumstances petitioner urges that we adopt under the authority granted by rule b the computational principle set forth in civil rule a a rule b provides where in any instance there is no applicable rule_of proce- dure the court or the judge before whom the matter is pending may prescribe the procedure giving particular weight to the federal rules of civil procedure to the extent that they are suitably adaptable to govern the matter at hand several courts have held that a clerk’s office is accessible even though the court is closed if the document in question can be filed elec- tronically see domazet v willoughby supply co no 14-cv-1455 wl at n d n y date declining to find clerk’s office inaccessible given the availability of electronic_filing in re wholesale grocery prods antitrust litig no 09-md-2090 adm ajb wl at d minn date same 333_br_734 n bankr d md same but see 360_fedappx_776 9th cir holding that closure of clerk’s office rendered it inaccessible notwithstanding the possibility of electronic_filing rule c note 60_tc_1080 states that while the time for filing briefs and most pleadings can be extended t he period fixed by statute continued united_states tax_court reports we have employed rule b in various contexts to fill gaps in our rules we have adopted principles from analogous civil rules when addressing discovery questions as to which our rules were silent or unclear we have sought guidance from the civil rules in determining our authority to grant certain motions our authority to dismiss certain cases and our jurisdiction to vacate a final_decision on the ground that we lacked jurisdiction over the original proceeding the courts of appeals have interpreted broadly our power under rule b to prescribe the procedure by adopting principles from the civil rules indeed on at least one within which to file a petition with the court cannot be extended by the court adopting the principles of civil rule a would not contradict rule c because we would not thereby enlarge the 30-day period prescribed by sec_6330 but would simply prescribe the procedure as author- ized by rule b for counting days to determine whether that 30-day deadline was met see eg 99_tc_604 adopting principles of civil rule in deciding motion for protective_order pacific mgmt grp v commissioner tcmemo_2015_97 at adopting principles of civil rule e in requiring privilege log for withheld documents amazon com inc subs v commissioner tcmemo_2014_245 at adopting principles of civil rule d in per- mitting motion to quash see eg 144_tc_152 adopt- ing principles of civil rule b in determining whether to grant untimely motion for reconsideration 84_tc_355 looking to caselaw interpreting civil rule to interpret similar rule a see eg 144_tc_273 adopting principles of civil rule a in determining authority to permit voluntary dismissal of innocent spouse case 138_tc_372 adopting principles of civil rule a in de- termining authority to permit voluntary dismissal of cdp case despite bankruptcy stay 127_tc_214 adopt- ing principles of civil rule b in determining authority to dismiss for lack of proper prosecution by intervenor see 69_tc_999 adopting principles of civil rule b in determining juris- diction to vacate a decision that had become final under sec_7481 see eg 147_f3d_633 7th cir stating that tax_court could properly adopt the principle of civil rule b by entering judgment separately as to some but not all tax years be- fore it 144_f3d_495 7th cir holding that tax_court correctly adopted the principles of civil rule a in determining that it had jurisdiction to correct clerical errors in a deci- guralnik v commissioner occasion we have been reversed when we did not exercise the full scope of this authority see 430_fedappx_135 3d cir citing rule b and stating we can discern no reason why permissive inter- vention pursuant to civil rule b should not be avail- able to parties in the tax_court rev’g 135_tc_461 cf estate of proctor v commissioner tcmemo_1994_208 67_tcm_2943 adopting principles of civil rule b in determining permissibility and scope of intervention as these cases show we have regularly used our authority under rule b to prescribe the procedure by adopting principles from analogous civil rules on subjects as to which our rules are silent and we have done so even when the question concerned the scope of our jurisdiction civil rule a a provides a principle for computing time that is suitably adaptable to govern the matter at hand rule b that principle was adopted years ago to acknowledge that weather conditions or other events may render the clerk’s office inaccessible one or more days -precisely the situation presented here fed r civ p a advisory com- mittee note to amendment we see no logical reason why litigants in our court unlike litigants in virtually every other federal court should be penalized for being unable to file a document that we by closing our court have made impossible for them to file on that day see id parties who are obliged to file something with the court during that period of inaccessibility should not be penalized if they cannot do so in reply respondent notes that the principles of civil rule a govern in computing any time period specified in these rules or in any statute that does not specify a method of computing time respondent contends that the internal_revenue_code is a statute that specif ies a method of com- puting time because it includes within it sec_7502 and sec_7503 discussed previously for this reason respondent argues that the inaccessibility of the clerk provision of civil rule a is not available for adoption here sion after the time for appeal had expired aff ’g tcmemo_1995_294 163_f3d_1124 9th cir united_states tax_court reports prior to civil rule a provided that its principles applied in computing any time period specified in these rules or in any local rule court order or statute effective date the word statute was replaced with the phrase any statute that does not specify a method of com- puting time this change was made as part of a package of amendments designed to establish uniform time-counting rules for all of the federal rules areas-including appellate bankruptcy civil criminal and evidence fed r civ p practice commentary as of then the computational prin- ciples of civil rule had been in effect for more than years and there is no indication that the change was intended to alter how those principles had been applied for all that appears this revision aimed to do no more than state the arguably self-evident proposition that a rule_of proce- dure cannot countermand a statutory directive the advisory committee notes to the amendments supply only one example of a statute that specifies a method of computing time namely u s c sec_394 sec_394 captioned method of computing time specifies prin- ciples for computing time periods prescribed by certain statu- tory provisions relating to contested congressional elections this statute addresses the subject comprehensively stating how the first and last days of the prescribed period shall be treated providing that intermediate saturdays sundays and legal holidays shall be excluded w hen the period of time is less than seven days and defining the term legal_holiday for purposes of that chapter ibid when confronted with statutes that address computation of time less comprehensively the courts have held that the principles of civil rule a remain applicable except to the extent the statute in question explicitly supplants them thus if a statute addresses only one element relevant in computing time civil rule a and its counterparts operate to supplement the statute as to other aspects of time com- putation see 250_f3d_438 before civil rule a specifically mentioned weather as a condition that might render a clerk’s office inaccessible the amend- ments eliminated the reference to weather the advisory committee notes explained the reference to ‘weather’ was deleted from the text to under- score that inaccessibility can occur for reasons unrelated to weather such as an outage of the electronic_filing system guralnik v commissioner 6th cir holding that u s c sec which specifies that certain periods of delay shall be excluded in computing the time leaves rule of the federal rules of criminal procedure operative in other respects gordon v mccain no wl at e d la date holding that u s c sec d which speci- fies how to treat the first day of a one-year filing period leaves civil rule a operative in other respects united_states v liounis no cr ilg wl at e d n y date noting that u s c sec is silent as to precisely how the thirty days are to be com- puted and holding that criminal rule a a is specifi- cally addressed to that issue neither sec_7502 nor sec_7503 specifies a com- prehensive regime for computing time sec_7503 cap- tioned time for performance of acts where last day falls on saturday sunday or legal_holiday addresses only one aspect of the time computation it does not address how the first day of a prescribed period shall be treated it does not address how intermediate saturdays sundays and legal holidays shall be treated and it does not address how the last day shall be treated if extraordinary circumstances make it impossible to file the document or perform the act on that day sec_7502 captioned timely mailing treated as timely filing and paying likewise concerns only the last day for filing providing that in certain circumstances the postmark date shall be deemed to be the date of delivery sec_7502 respondent has cited and our own research has discov- ered no judicial opinion holding that a statute like sec_7502 or sec_7503 would operate to render wholly inapplicable the computational principles of civil rule a rather we may apply these principles unless a specific statutory provision requires otherwise united mine workers f 2d pincite see bartlik f 3d pincite i f congress intends to negate the applicability of appellate rule a it will have to expressly communicate this desire see also fed r civ p practice commentary computational principles of civil rule apply to statutory periods unless congress supplies a different rule in the form of a specific provision governing how to calculate timeliness united_states tax_court reports we are thus free to apply the principles of civil rule a except to the extent sec_7502 and sec_7503 explicitly specify a different method for computing time neither of those stat- utes precludes us from adopting as we have done computa- tional principles specifying how to treat the first day or inter- mediate weekend days of a filing period see rule a and and neither of those statutes precludes us from adopting by analogy to civil rule a a rule_of procedure specifying how time shall be computed when our clerk’s office is inaccessible in sum rule b authorizes this court to prescribe the procedure in situations such as this where there is no applicable rule_of procedure in such cases we are required to giv e particular weight to the federal rules of civil procedure to the extent that they are suitably adaptable to govern the matter at hand we conclude that civil rule a is suitably adaptable to specify the principle for computing time when our clerk’s office is inaccessible because of inclement weather government closings or other reasons civil rule a provides that the time for filing is then extended to the first accessible day that is not a satur- day sunday or legal_holiday because the petition was filed rule a affords parties additional time to file documents where the filing period is very short providing i f the period prescribed or al- lowed is less than days then intermediate saturdays sundays and legal holidays shall be excluded in the computation rule a provided for the same treatment when originally adopted in see 60_tc_1079 respondent contends that we should refrain as a prudential matter from exercising our authority under rule b to prescribe the procedure by analogy to the civil rules he contends that adoption of an inacces- sibility principle would be at odds with this court’s prior practice at least where the computation of jurisdictional filing periods is concerned and that we should make such a change if at all only pursuant to the court’s formal rulemaking authority under rule a after giving appropriate public notice and an opportunity for comment the express purpose of rule b however is to permit this court or a judge of this court to specify what the procedure shall be w here in any instance there is no applicable rule_of procedure by definition rule b authorizes us to pre- scribe the procedure on a case-by-case basis until such time as we have addressed the subject by formal rulemaking the court is currently consid- ering revisions to its rules and has put out for public comment the revi- sions proposed to date see press release date supra if the court proposes any revisions to rule governing computation of time those proposals will be put out for public comment at the appropriate time guralnik v commissioner on date the first accessible day after the court reopened for business the petition was timely filed and we have jurisdiction to hear this case to reflect the foregoing an order will be issued denying respond- ent’s motion to dismiss for lack of jurisdic- tion reviewed by the court thornton colvin foley vasquez gale marvel goeke holmes gustafson paris morrison kerrigan buch nega pugh and ashford jj agree with this opinion of the court f
